DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is response to the restriction requirement filed on 4/14/2022.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on 4/14/2022 is acknowledged.  The traversal is on the ground(s) that the examination of the claims of elected Group I will sufficiently overlap and cover the examination of the subject matter of the claims of Group II (and vice versa), such that the examination of both groups together will not be a serious additional burden on the Examiner.  This is not found persuasive because Group I and II are distinct and have acquired a separate status in the art as shown by their different classification and the Group I and II require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/14/2022.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 2 is objected to because of the following informalities:  
	The phrase “the quench propagation speed of the second superconducting wire is greater than the quench propagation speed of the first superconducting wire” as recited in lines 1-3 appears to be --a quench propagation speed of the second superconducting wire is greater than a quench propagation speed of the first superconducting wire--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (CN-107221401 A).
	Cai teaches a superconducting device, comprising: a first superconducting wire (10, as shown in Fig. 2) configured to conduct a first current in a superconducting state, and to generate thermal energy upon occurrence of a hot spot during conduction; and a second superconducting wire (21 as shown in Fig. 2), thermally coupled to and electrically isolated from the first superconducting wire (see pages 6, last paragraph, and 7, first paragraph, of an attached translated document), wherein the second superconducting wire is configured to conduct a second current in a superconducting state below as shown in Fig. 2, but sufficiently near its critical surface to be quenched to a non-superconducting state upon conduction of sufficient thermal energy from the first superconducting wire (see pages 7, a last paragraph, and 8 (first and second paragraphs) of the attached translated document).
	It is also noted that since the claimed invention is only for the superconducting device, the phrase “but sufficiently near its critical surface to be quenched to a non-superconducting state upon conduction of sufficient thermal energy from the first superconducting wire” as recited in lines 7-9 shows how the second superconducting wire are working and can be drafted to recite the intended working environment.
	Re. claim 3: A detector (such as a resister, R1-R3, as shown in Fig. 2) coupled to the second superconducting wire, for detecting a transition of the second superconducting wire from the superconducting state to the non-superconducting state (see pages 7, a last paragraph, and 8 (first and second paragraphs) of an attached translated document).
	Re. claim 4: At least a portion of the first superconducting wire is formed into a coil as shown in Fig. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cai as applied to claim 1 above, and further in view of Kim et al. (US PAT. 10,861,626).
	Cai teaches all limitations as set forth above, but silent a quench propagation speed of the second superconducting wire and the first superconducting wire. Kim et al. teach a superconducting device such that it is known that the temperature superconducting wire has high thermal capacity and a high critical temperature, so that there is a low possibility that quench is generated, compared to a low temperature superconducting wire, but actually, the temperature superconducting wire has a low quench propagation speed. According to the last paragraph of page 8 of Cai taches that NbTi or Nb3Sn (a metallic superconductor, as per claim 6) is used for the superconducting wire. Also, col. 6, lines 44-46 of Kim et al. teach that ReBCO (a high-temperature superconductor, as per claim 5) is used for the superconducting wire. Therefore, At the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the material of the first and second superconducting wires as recited in the claimed invention such that the first superconducting wire can be made of ReBCO (a high-temperature superconductor) and the second superconducting wire can be made of NbTi or Nb3Sn (a metallic superconductor) inorder to provide low possibility that quench is generated. Therefore, it would have been an obvious matter of design choice to modify the material of the first and second superconducting wires to obtain the invention as specified in claims 2, 5 and 6.
	Re. claim 7: The second superconducting wire is formed of a material similar to that of the first superconducting wire. Since the similar material is broad, it is noted that the claim has been given their broadest reasonable interpretation, without reading limitations from the specification into the claims. In re Zletz, 893 F. 2d 319, 312-322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
	Re. claim 8: Kim et al. teach that since the high-temperature superconductor is configured the low quench propagation speed, a superconducting material of the second superconducting wire that provides a greater quench propagation speed than the first superconducting wire. 
	Re. claim 9: Kim et al. teach that since the high-temperature superconductor is configured the low quench propagation speed, a superconducting material of the second superconducting wire that provides a greater quench propagation speed than the first superconducting wire. It is also noted that since the claimed invention is only for the superconducting device, the phrase “by operating the second superconducting wire within a superconducting state, with an operating current that is adjustable to operate the second superconducting wire sufficiently near its critical surface and provide a defined level of sensitivity to quench upon the formation of a hot spot in the first superconducting wire, for a defined operating temperature and magnetic field of the superconducting device” as recited in lines 3-7 shows how the second superconducting wire are working and can be drafted to recite the intended working environment.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729